                                                                                                 Case 2:20-cv-01871-RFB-NJK Document 77 Filed 08/20/21 Page 1 of 3




                                                                                           1   SUZANNE L. MARTIN
                                                                                               Nevada Bar No. 8833
                                                                                           2   suzanne.martin@ogletree.com
                                                                                               OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                                                           3
                                                                                               Wells Fargo Tower
                                                                                           4   Suite 1500
                                                                                               3800 Howard Hughes Parkway
                                                                                           5   Las Vegas, NV 89169
                                                                                               Telephone: 702.369.6800
                                                                                           6   Fax: 702.369.6888
                                                                                           7
                                                                                               MOLLY M. REZAC
                                                                                           8   Nevada Bar No. 7435
                                                                                               molly.rezac@ogletree.com
                                                                                           9   OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                                                               200 S. Virginia Street, 8th Floor
                                                                                          10   Reno, NV 89501
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          11   Telephone: 775.440.2373
                                                                                               Attorneys for Defendants Topgolf USA Las Vegas, LLC
                                                                                          12   and Top Golf USA, Inc.
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                          13                             UNITED STATES DISTRICT COURT
                                                         Telephone: 702.369.6800




                                                                                                                          FOR THE DISTRICT OF NEVADA
                                                           Las Vegas, NV 89169




                                                                                          14
                                                            Wells Fargo Tower




                                                                                          15   CIARA WILLIAMS, an individual,                Case No.: 2:20-cv-01871-RFB-NJK

                                                                                          16                       Plaintiff,
                                                                                          17         vs.                                         STIPULATION AND ORDER TO
                                                                                          18                                                    EXTEND TIME TO FILE REPLY IN
                                                                                               SILVINO HINOJOSA, TOPGOLF USA LAS                SUPPORT OF MOTION TO STRIKE
                                                                                          19   VEGAS, LLC, TOPGOLF USA, INC., DOES I
                                                                                               through X, inclusive, and ROES I through X,                (First Request)
                                                                                          20   inclusive,
                                                                                          21                    Defendants.
                                                                                          22   ELBA SERVIN, BRIAN GOMEZ, and
                                                                                               NATALY PUEBLAS,
                                                                                          23
                                                                                                                   Plaintiffs,
                                                                                          24
                                                                                               vs.
                                                                                          25
                                                                                               SILVINO HINOJOSA, TOPGOLF USA LAS
                                                                                          26   VEGAS, LLC, TOPGOLF USA, INC., DOES I
                                                                                               through X, inclusive, and ROES I through X,
                                                                                          27   inclusive,

                                                                                          28                       Defendants.


                                                                                                                                          -1-
                                                                                                 Case 2:20-cv-01871-RFB-NJK Document 77 Filed 08/20/21 Page 2 of 3




                                                                                           1          Pursuant to LR IA 6-1, LR IA 6-2 and LR 7-1, Plaintiffs Ciara Williams, Elba Servin, Brian

                                                                                           2   Gomez and Nataly Pueblas (collectively, “Plaintiffs”) and Defendants Topgolf USA Las Vegas,

                                                                                           3   LLC and Top Golf USA, Inc. (collectively, “Defendants”)1, by and through their respective
                                                                                           4   counsel of record, hereby request and stipulate to extend the time for Defendants to file their Reply
                                                                                           5   in Support of Motion to Strike Certain Paragraphs of Plaintiff’s First Amended Complaint (Servin
                                                                                           6   Docket, ECF No 16.). Defendants’ response is currently due August 23, 2021. The parties request
                                                                                           7   an extension of time up to and including September 2, 2021 for Defendants to file their Reply.
                                                                                           8   This extension is sought to allow Defendants the opportunity to adequately respond to the issues
                                                                                           9   set forth in the Opposition to the Motion to Strike. This is the parties’ first request for an extension
                                                                                          10   of time.
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          11   ...
                                                                                          12   ...
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                          13   ...
                                                         Telephone: 702.369.6800
                                                           Las Vegas, NV 89169




                                                                                          14
                                                            Wells Fargo Tower




                                                                                               ...
                                                                                          15   ...
                                                                                          16   ...
                                                                                          17   ...
                                                                                          18   ...
                                                                                          19   ...
                                                                                          20   ...
                                                                                          21   ..
                                                                                          22   ...
                                                                                          23   ...
                                                                                          24   ...
                                                                                          25   ...
                                                                                          26   ...
                                                                                          27
                                                                                          28   1 Defendant   Silvino Hinojosa is currently incarcerated in the Clark County Detention Center.


                                                                                                                                                -2-
                                                                                                 Case 2:20-cv-01871-RFB-NJK Document 77 Filed 08/20/21 Page 3 of 3




                                                                                           1          This Stipulation is made in good faith and is not intended for purposes of delay.

                                                                                           2   DATED this 20th day of August, 2021.           DATED this 20th day of August, 2021.

                                                                                           3   LEGAL OFFICES OF JAMES J. LEE                  OGLETREE, DEAKINS, NASH, SMOAK & STEWART,
                                                                                                                                              P.C.
                                                                                           4
                                                                                               /s/ James J. Lee                               /s/ Molly M. Rezac
                                                                                           5
                                                                                               James J. Lee                                   Suzanne L. Martin
                                                                                           6   Nevada Bar No. 1909                            Nevada Bar No. 8833
                                                                                               2620 Regatta Drive #102                        Wells Fargo Tower
                                                                                           7   Las Vegas, NV 89128                            Suite 1500
                                                                                               Attorney for Plaintiffs                        3800 Howard Hughes Parkway
                                                                                           8
                                                                                                                                              Las Vegas, NV 89169
                                                                                           9   RIZIO LIPINSKY LAW FIRM PC
                                                                                                                                              Molly M. Rezac
                                                                                          10   Gregory G. Rizio (admitted pro hac vice)       Nevada Bar No. 7435
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                               Daren H. Lipinsky (admitted pro hac vice)      200 S. Virginia Street, 8th Floor
                                                                                          11   5811 Pine Avenue, Suite A                      Reno, NV 89501
                                                                                               Chino Hills, CA 91709                          Attorneys for Defendants
                                                                                          12
                                                                                               Attorneys for Plaintiff Ciara Williams         Topgolf USA Las Vegas, LLC and Top Golf
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                          13                                                  USA, Inc.
                                                         Telephone: 702.369.6800
                                                           Las Vegas, NV 89169




                                                                                          14
                                                            Wells Fargo Tower




                                                                                                                                            ORDER
                                                                                          15
                                                                                          16
                                                                                                      IT IS SO ORDERED.
                                                                                          17
                                                                                                                                            ___________________________________________
                                                                                          18                                                UNITED STATES JUDGE
                                                                                          19
                                                                                                                                           ___________________________________________
                                                                                          20                                               DATED
                                                                                                                                           DATED this 20th day of August, 2021.

                                                                                          21
                                                                                          22
                                                                                          23
                                                                                          24
                                                                                          25
                                                                                          26
                                                                                          27
                                                                                          28


                                                                                                                                              -3-
